DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 19, 22, 24, 25, 27, 34, 42, and 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  USPUB 2011/0176762 to Fujikata et al (Applicant’s submitted prior art).
Fig. 7D and 8D of Fujikata is reproduced for a reference.

    PNG
    media_image1.png
    236
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    247
    621
    media_image2.png
    Greyscale

 	 Re claims 1, 19, 42, and 44, Fujikata shows a method of fabricating an optical structure, the method comprising providing a layer of single crystal crystalline silicon (8, see ¶0061 and Figs.7A-8D) supported on an insulating surface (2) of a silicon substrate (3);using etching to remove part of the silicon layer (Fig.7D) and define a side wall which is non-parallel to the insulating surface of the substrate; forming a layer of insulating material (11) over the side wall forming a further layer of silicon (9) over at least the insulating material; and removing the silicon of the further layer to a level of the layer of silicon such that the layer of insulating material occupies a slot between a portion of silicon in the layer and a portion of silicon in the further layer (Fig. 8C), a thickness of the layer of insulating material defining a width of the slot.
 	Claim 4.    (currently amended) A method according to claim 1 and further comprising crystallising the silicon of the further layer 9 so that it forms a single crystal structure with the silicon in the layer.  See ¶0066.
	Claim 22.    (currently amended) An optical structure according to claim 19, in which the first and second portions of silicon and the insulating material define a waveguiding plane and the slot extends in an optical propagation direction through the waveguiding plane.  See ¶0006 and ¶0041.
  	Claim 24.    (currently amended) An optical structure according to claim 19, in which the second portion of silicon is polycrystalline silicon 9 or amorphous silicon.  
 	Claim 25.    (currently amended) An optical structure according to claim 19, in which the second portion of silicon is single crystal crystalline silicon.  See ¶0061.
	Claim 27.    (currently amended) An optical structure according to claim 19, in which the insulating material 11 is a dielectric material.  See abstract and ¶0041.
 	Claim 34.    (currently amended) An optical structure according to claim 19, in which the first side wall and the second side wall are parallel to each other, so as to define a slot of a constant width.  See fig. 8D.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 14, 15, 20, 26, 30, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikata in view of USPUB 2004/0129958 to Koh et al.
 	Fujikata discloses every aspect of claimed invention except for the claimed etching process.  Koh shows a general teaching of utilizing the claimed etching 
For claim 5, the silicon layer can be utilized as a seed layer as needed.  For claims 15 and 30, Koh shows in fig. 1 the claimed angles.  For claim 35, Koh shows in fig.1 the non-parallel side walls.



	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.